      Case: 4:19-cr-00319-RWS Doc. #: 2 Filed: 04/25/19 Page: 1 of 6 PageID #: 9



                                                                                        FILED·
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MJ;SSOURI                           APR ·2 5 2019
                                   EASTERN DIVISION
                                                                                   U. S. DISTRICT COURT
                                                                                 EASTERN DISTRICT OF MO
 UNITED STATES OF AMERICA,                      ',)                                      ST.LOUIS
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )
                                                  )   .
' CRAIG GUSTAFSON,                                )
                                                  )
                                                          4:19CR319 RWS/NAB
                Defendant.                        )

                                         INDICTMENT

The Grand Jury charges that:·

                                          Introduction

         1.    Beg.inning on or about 2004, Consumers Periodical Service of Missouri, Inc.

(hereinafter "CPS"), was a magazine subscription business- owned and operat~d by Defendant

Craig Gustafson in St. Louis County; in the Eastern District of Missouri.

         2.    On or about 2008, Craig Gustafson, the defendant, incorporated CPS with the

State of Missouri.

         3.    On or about 2009, CPS was administratively dissolved by the State of Missouri,

but continued to operate as a business through on or about 2017.

         4.    From in or about 2013 to in or about 2017, CPS had two full-time employees-

K.D.S. and K.N.S.-in addition to the defendant. The defendant withheld taxes from both

employees' wages for their entire time period of employment.

         5.    Each year, the defendant provided K.D.S. and K.N.S. with W-2 forms reflecting

:their annual gross and net salaries, in addition to the taxes he withheld. However, the defendant

did not file quarterly Forms 941 to report those taxes, nor did he pay the taxes he withheld from
  Case: 4:19-cr-00319-RWS Doc. #: 2 Filed: 04/25/19 Page: 2 of 6 PageID #: 10




the employees to the IRS.

        6.     At all times relevant to this Indictment, CPS was solely operated and controlled

by Defendant Gustafson. He exercised total :financial control over CPS's business affairs,

including approving all payments by the company and controlling the bank account he used for

CPS.

                                 Employment Tax Withholding

       7.      Employers are required to withhold employment taxes from their employees'

paychecks and make payment to the Department of Treasury through the Internal Revenue

Service (hereinafter "IRS"). Employment taxes include Federal Income tax withholding, Social

Security, and Medic~e taxes. Employers withhold 7.65 percent of an employee's wages in order

to pay the employee portion of Social Security and Medicare taxes.

       8.      Employment taxes are also referred to as "trust fund taxes" because they are

withheJd by an employer and held in trust until paid to the Department of Treasury through the

IRS. Through this withholding,· employees pay their contributions toward retirement benefits

(Social Security and Medicare) and the income taxes reported on their tax returns. Employe~~

are.also required to pay, in addition to the trust fund taxes withheld froni employees' pay,

another 7 .65 percent in Social Security and Medicare taxes that constitute the employer portion

of employment taxes.

       9.      Employers who withhold income tax:es, Social Security tax or Medicare tax from

employees' paychecks or who must pay the employer's portion of Social Security or Medicare

tax must file quarterly employment tax returns-Forms 941. Each Form 941 is due by the end of

the month following the end of each calendar quarter.
  Case: 4:19-cr-00319-RWS Doc. #: 2 Filed: 04/25/19 Page: 3 of 6 PageID #: 11




          10.   . At all times relevant to this Indictment, Defendant Gustafson withheld

employment taxes from his employees' wages.

          11.    At all times relevant to this Indictment, Defendant Gustafson made none of the

required payments to the IRS. In total, during the twenty calendar-quarters alleged in Counts I

through XX of this Indictment, Defendant Gustafson failed tO' account for and pay approximately

$3 6, 73 7. 00· in employee taxes due to the IRS.

                                  Failure to File Individual Tax Returns .

          12.   At the same time Defendant Gustafson was failing to meet CPS's employment tax ·

obligations, he failed to file any Forms 1040, Individual Income Tax returns, for himself.. From

in o_r about 2013 to in or about 2016, Defendant Gustafson earned at least $670,400 from CPS

and failed to file any Forms 1040 reporting that income.

                                COUNTS I-XX
          WILLFUL FAILURE TO COLLECT OR PAY OVER TAX: 26 U.S.C. § 7202

          13.   Paragraphs 1-12 are realleged and incorporated by reference as if fully set forth

herein.

          14.   Beginning in or about January 2013, and continuing up to and including in or

about December 2017, in the Eastern District of Missouri, the defendant,


                                       CRAIG GUSTAFSON

did willfully fail to truthfully account for and pay over to the. Internal Revenue Service all of the

Federal income taxes withheld and Social Security and Medicare tax due and-owing to the

United States on behalf of CPS and its employees , for each of the following quarters, with each

calendar quarter constituting a separate count of this Indictment:
Case: 4:19-cr-00319-RWS Doc. #: 2 Filed: 04/25/19 Page: 4 of 6 PageID #: 12




               Count                     Tax Period                  Total

               Count I                 pt Quarter 2013               $1,514

              Count II                2nd Quarter 2013               $1,514

              Count III               3rd Quarter 2013               $1,514

              Count IV                4th Quarter 2013               $1,514

              CountV                  1st Quarter 2014               $1,892

              Count VI                2nd Quarter 2014               $1,892

             Count VII                3rd Quarter 2014               $1,892

             Count VIII               4th Quarter 2014               $1,892

              Count IX                1st Quarter 2015               $1,936

              Count:X                 2nd Quarter 2015               $1,936

              Count XI                3rd Quarter 2015              $1,936

             Count XII                4th Quarter 2015              $1,936

             Count XIII               pt Quarter 2016               $1,908

             Count XIV                2nd Quarter 2016              $1,908

             Count XV                 3rd Quarter 2016              $1,908

             Count XVI                4th Quarter 2016              $1,908

            Count XVII                1st Quarter 2017              $1,936
                                                                                 '

            Count XVIII               2nd. Quarter 2017             $1,936

             Count XIX                3rd Quarter 2017              $1,936

             Count XX             r   4th Quarter 2017              $1,936

                                  TOTAL FORM 941                    $36,737 .


    Each of these counts is a separate violation of Title 26, United States Code, Section 7202.
   Case: 4:19-cr-00319-RWS Doc. #: 2 Filed: 04/25/19 Page: 5 of 6 PageID #: 13




                               COUNTS XXI-XXIV
            WILLFUL FAILURE TO FILE RETURN OR PAY TAX: 26 U.S.C. § 72.03

           15.   Paragraphs 1-12 are realleged and incorporated by reference as if fully set forth

 herein.

           16.   During the calendar years of 2013, 2014, 2015, and 2016, Defendant Gustafson

            a
 received total gross income of at least $670,400. By reason of such gross income, the defendant

· was required by law, following the close of each calendar year, and on or before April 15 of each

 year, to make· an income tax return to the Internal Revenue Service Center in St. Louis, Missouri,

 to a per.son assigned to receive returns at the local office of the Internal Revenue Service, or to

 another Internal Revenue Service Office permitted by the Commission of Internal Revenue, stating

. spedfically the items of his gross income and any deductions and credits to which he was entitled. ·

           17.   Well knowing and pelieving the truth of the allegations in paragraph 16 herein, the

 defendant,

                                       CRAIG GUSTAFSON

 did willfully fail to make an income tax return in the Eastern District of Missouri and elsewhere,

 for each of the follovying yei:rrs, with each calendar year constituting a separate count of this

 Indictment:

                   Count                     Tax Period·             Total Tax Due and
                                                                           Owin
                 CountXXI                       2013                      $21,011

                 CountXXII                      2014                       $18,351

                 CountXXIII                     2015                       $27,292

                 CountXXIV                      2016                       $26,593
  Case: 4:19-cr-00319-RWS Doc. #: 2 Filed: 04/25/19 Page: 6 of 6 PageID #: 14




       Each of these counts is a separate violation of Title 26, United States Code, Section 7203.



                                                            A TRUE BILL.


                                                            FOREPERSON



JEFFREY B. JENSEN
United States Attorney·


LINDSAY L. MCCLURE-HARTMAN, #66070MO
Assistant United States Attorney
